

115 S2418 RS: Rural Reasonable and Comparable Wireless Access Act of 2018
U.S. Senate
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 626115th CONGRESS2d SessionS. 2418[Report No. 115–345]IN THE SENATE OF THE UNITED STATESFebruary 13, 2018Ms. Hassan (for herself, Mrs. Capito, Ms. Klobuchar, Ms. Cortez Masto, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 9, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Federal Communications Commission to promulgate regulations that establish a national
			 standard for determining whether mobile and broadband services available
			 in rural areas are reasonably comparable to those services provided in
			 urban areas.
	
 1.Short titleThis Act may be cited as the Rural Reasonable and Comparable Wireless Access Act of 2018. 2.Availability of mobile and broadband services in underserved rural areas (a)DefinitionsIn this section:
 (1)Broadband Internet access serviceThe term broadband Internet access service— (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to, and receive data from, all or substantially all Internet endpoints, including any capabilities that are incidental to, and enable the operation of, the communications service;
 (B)includes any service that the Commission finds to provide a functional equivalent of the service described in subparagraph (A); and
 (C)does not include dial-up Internet access service.
 (2)Commercial mobile data serviceThe term commercial mobile data service has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (3)Commercial mobile serviceThe term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
 (4)CommissionThe term Commission means the Federal Communications Commission. (5)Rural telephone companyThe term rural telephone company has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).
 (6)Service areaThe term service area has the meaning given the term in section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).
 (b)Establishment of standardNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations that establish a national standard to determine, with respect to access to universal service in rural, insular, and high-cost areas under section 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)), whether commercial mobile services, commercial mobile data services, and broadband Internet access services available in rural areas are reasonably comparable to those services provided in urban areas.
 (c)Underserved rural areasThe standard established under subsection (b) shall— (1)define a rural area as any area that is—
 (A)a rural area, as defined in section 54.600(b)(1) of title 47, Code of Federal Regulations, as in effect on the date of enactment of this Act; or
 (B)a service area that is served by a rural telephone company;
 (2)define a rural area as underserved, with respect to a service described in subsection (b), if service that meets or exceeds the standard established under that subsection is not available in the area; and
 (3)provide that a rural area shall be considered underserved, with respect to a service described in subsection (b), if tests show that the service available in the area does not meet or exceed the applicable average determined under subsection (d)(1) with respect to that service.
 (d)Data from urban areasThe Commission shall— (1)gather data on the average signal strength and average speed of commercial mobile service and commercial mobile data service, and on the average speed of broadband Internet access service, provided in the 20 most populous metropolitan statistical areas in the United States; and
 (2)specify in the standard established under subsection (b) that— (A)commercial mobile service or commercial mobile data service available in a rural area is reasonably comparable to that service provided in an urban area only if the average signal strength and average speed with respect to the service in the rural area meets or exceeds the average determined under paragraph (1) with respect to that service; and
 (B)broadband Internet access service available in a rural area is reasonably comparable to that service provided in an urban area only if the average speed with respect to the service in the rural area meets or exceeds the average determined under paragraph (1) with respect to that service.
 (e)Periodic updating of dataThe Commission shall periodically update the data gathered under subsection (d)(1).  1.Short titleThis Act may be cited as the Rural Reasonable and Comparable Wireless Access Act of 2018.
		2.Availability of mobile broadband service in underserved rural areas
			(a)Definitions
 (1)In generalIn this section: (A)CommissionThe term Commission means the Federal Communications Commission.
 (B)Rural telephone companyThe term rural telephone company has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).
 (C)Service areaThe term service area has the meaning given the term in section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).
 (2)Mobile broadband serviceThe Commission shall define the term mobile broadband service for purposes of this section. (b)Establishment of standard (1)Commencement of rulemakingNot later than 180 days after the date of enactment of this Act, the Commission shall commence a rulemaking to establish a national standard to determine, with respect to access to universal service in rural, insular, and high cost areas under section 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)), whether mobile broadband service available in rural areas is reasonably comparable to mobile broadband service provided in urban areas.
 (2)Progress reportsNot less frequently than once every 180 days after commencing the rulemaking under paragraph (1), the Commission shall submit to Congress a report on the progress of the Commission in establishing the standard under that paragraph.
 (c)ConsiderationsIn establishing a standard under subsection (b), the Commission shall consider— (1)defining a rural area as any area—
 (A)in which a school or library designated as rural under section 54.505(b)(3)(i) of title 47, Code of Federal Regulations, as in effect on the date of enactment of this Act, is located; or
 (B)that is a service area that is served by a rural telephone company;
 (2)defining a rural area as underserved, with respect to mobile broadband service, if mobile broadband service that meets or exceeds the standard established under subsection (b) is not available in the area; and
 (3)providing that a rural area shall be considered underserved, with respect to mobile broadband service, if tests show that the average speed and signal strength of mobile broadband service available in the area do not meet or exceed the average speed and signal strength of mobile broadband service provided in the 20 most populous metropolitan statistical areas in the United States.
 (d)Data from urban areasTo help inform the standard established under subsection (b), the Commission shall gather, and periodically update, data on mobile broadband service provided in the 20 most populous metropolitan statistical areas in the United States.October 9, 2018Reported with an amendment